Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Ervin Martin appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the recoi’d and find no i-eversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Martin, No. 3:03-cr-00330-REP-6 (E.D.Va. Jan. 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.